          Case 1:13-cr-00218-DAD-BAM Document 208 Filed 04/13/21 Page 1 of 2


 1 NICHOLAS F. REYES, #102114

 2
   Attorney at Law
   1107 “R” Street
 3 Fresno, California 93721
   Telephone: (559) 486-4500
 4 Facsimile: (559) 486-4533

 5 Email: nfreyeslaw@gmail.com

 6 Attorney for Defendant
     Miguel Angel Aguilar
 7

 8
                                 UNITED STATES DISTRICT COURT
 9

10                              EASTERN DISTRICT OF CALIFORNIA

11 UNITED STATES OF AMERICA           )              CASE NO. 1:13 CR00218-DAD-BAM
                                      )
12
                                      )              STIPULATED ORDER MODIFYING
13                    Plaintiff,      )              PRE-TRIAL RELEASE CONDITIONS
                                      )
14         v.                         )
15                                    )
     MIGUEL ANGEL AGUILAR             )
16                                    )
                      Defendant.      )
17
     _________________________________)
18

19         Defendant, MIGUEL ANGEL AGUILAR, by and through counsel of record,
20
     NICHOLAS F. REYES, and Plaintiff, UNITED STATES OF AMERICA, by and through
21
     its counsel of record, KATHLEEN SERVATIUS, Assistant United States Attorney for the
22

23 Eastern District of California, hereby stipulate as follows:

24

25         WHEREAS, based upon recommendation of Pretrial Services and the defendant’s

26 exemplary compliance with all terms and conditions of Court ordered pretrial release, the
27
     parties are in agreement and request this Court approve the following modified pretrial
28
     release conditions by removing paragraph 7(m)[GPS Monitoring] and modifying as follows:
                                                     1
30
          Case 1:13-cr-00218-DAD-BAM Document 208 Filed 04/13/21 Page 2 of 2


 1            IT IS HEREBY STIPULATED:
 2            [Paragraph 7(m)] The defendant must: “ CURFEW: You are restricted to your residence
 3
              Every day from 9:00 p.m. to 6:00 a.m., or as adjusted by the Pretrial Services officer
 4
              for medical, religious services, employment or court-ordered obligations; and,”;
 5

 6            ALL other conditions not modified herein shall remain the same as fully set forth in
 7 the court order document 190, filed February 14, 2020 in the above referenced case.

 8

 9 Dated: 04/09/21                                     /s/ Kathleen A. Servatius
                                                       KATHLEEN A. SERVATIUS, AUSA
10

11
     Dated: 04/09/21                                   /s/ Nicholas F. Reyes
12                                                     NICHOLAS F. REYES, ESQ.
13

14

15 IT IS SO ORDERED.

16

17
     Dated:     April 13, 2021                                /s/   Sheila K. Oberto          .
                                                     UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26
27

28


                                                       2
30
